The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, Arkansas 72201
Dear Mr. McCuen:
This is in response to your request for an opinion regarding the validity of the Governor's veto of nine bills passed during the First Extraordinary Session of the Seventy-Sixth General Assembly. You note in your request that the Session adjourned sine die on June 5, 1987, and that the nine (9) bills in question were vetoed on June 26, June 27, and June 29, 1987.
It is my opinion that these bills became law on the 26th of June, 1987.  Article 6, 15 of the Constitution of Arkansas provides in pertinent part:
   If any bill shall not be returned by the Governor within five (5) days, Sunday excepted, after it shall have been presented to him, the same shall be law in like manner as if he had signed it, unless the General Assembly, by their adjournment, prevent its return, in which case it shall become law, unless he shall file the same, with his objections, in the Office of the Secretary of State and give notice thereof by public proclamation within twenty (20) days after such adjournment.
It is clear that the Governor had a period of twenty (20) days after the date of adjournment within which to either sign or veto the bills before they would become law by the passage of time. This office has previously issued an opinion stating that the exception for Sunday applies only to the five (5) day period referenced in the first part of Article 16, 5, quoted above (See copy of Opinion No. 79-122 enclosed herein.)  Therefore, the bills became law on June 26, 1987, the day after the expiration of the twenty (20) day period.  See Opinion No. 79-122; State ex rel. Herbert v. Hall, 228 Ark. 500, 308 S.W.2d 838 (1958).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.